NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                   ________________

                                      No. 17-1677
                                   ________________


                                 ATCHA ADJANKARA,
                                               Petitioner

                                             v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                          Respondent
                         ________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A058-015-545)
                  Immigration Judge: Honorable Charles M. Honeyman
                                 ________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  on March 5, 2018

               Before: McKEE, AMBRO, and RESTREPO, Circuit Judges

                           (Opinion filed: November 28, 2018)


                                   ________________

                                       OPINION *
                                   ________________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge

       Atcha Adjankara petitions for review of an order of the Board of Immigration

Appeals, which dismissed his appeal from an Immigration Judge’s decision finding him

removable for knowingly assisting the illegal entry of another person 1 and ineligible for a

fraud waiver. 2 We will vacate the decision and remand the matter to the BIA, to allow

the BIA an opportunity to further consider its order and to provide additional

explanation of its final decision after the additional consideration. 3

       Adjankara, a native and citizen of Togo, desiring to immigrate to the United

States, entered what is widely known as the diversity lottery. The spouse and children of

persons granted an immigrant visa may accompany them to the United States. Prior to

completing his visa application, Adjankara married Fatia Morou. At the time, he believed

that she had two daughters, Assana and Foussena Amadou. On Adjankara’s immigrant

visa application, he listed Fatia Morou as his wife, and Assana and Foussena Amadou as

their daughters. 4 After he was issued a DV-1 immigrant visa, Adjankara and Morou

traveled together to the United States. The two children did not travel with them. 5 Before


1
  8 U.S.C. § 1227(a)(1)(E)(i).
2
  Id. § 1227(a)(1)(H).
3
  The BIA had jurisdiction pursuant to 8 C.F.R. § 1003.1. We have jurisdiction under
8 U.S.C. § 1252. Our standard of review of the BIA’s legal conclusions is de novo.
Escobar v. Gonzales, 417 F.3d 363, 365 (3d Cir. 2005). Because the BIA adopted the
findings of the IJ and made additional findings, we will review the decisions of both the
BIA and the IJ. Escobar v. Gonzales, 417 F.3d 363, 365 (3d Cir. 2005) (citing Wang v.
Ashcroft, 368 F. 3d 347, 349 (3d Cir. 2004)).
4
  App. 19.
5
  App. 24.
                                             2
Adjankara’s flight left Ghana, Morou told Adjankara that the two children were not her

daughters and that they had already flown to the United States.

         Three years later, the Department of Homeland Security began investigating a

human trafficking ring. Young African women were smuggled into the United States and

forced to work without pay in hair braiding salons. Assana and Foussena Amadou were

identified as victims of that trafficking network. Subsequently, DHS charged Adjankara

with deportability for knowingly assisting Assana and Foussena Amadou illegal entrance

into the United States.

         Under 8 U.S.C. 1227(a)(1)(E)(i), an undocumented immigrant “who (prior to the

date of entry, at the time of any entry, or within 5 years of the date of any entry)

knowingly has encouraged, induced, assisted, abetted, or aided any other alien to enter or

to try to enter the United States in violation of law is deportable.” The IJ concluded that

Adjankara knew the children were not his step-children before he entered into the United

States. 6 Based upon that conclusion, the IJ found that Adjankara knowingly assisted the

children’s illegal entry into the Unites States.

         We cannot readily determine from this record how the IJ and BIA concluded that

Adjankara knowingly assisted the illegal entry of Assana and Foussena Amadou, both of

whom were the unwitting victims of human trafficking. Neither the IJ nor the BIA has

explained this. Further, neither the IJ nor the BIA specified if the children’s illegal entry

was before or after Adjankara learned that they were not Morou’s daughters. Based on



6
    App. 35.
                                               3
the record, it appears that he acquired that knowledge after the children’s entry. If the

BIA and IJ believe that after-acquired knowledge is sufficient to satisfy the mens rea

requirement of 8 U.S.C. § 1227(a)(1)(E)(i), neither has explained that conclusion.

       Therefore, we will vacate the decision and remand the matter to the BIA, to

allow the BIA an opportunity to further consider its order and to provide additional

explanation of its final decision after the additional consideration.




                                              4